Citation Nr: 0001163	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  99-13 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for peptic ulcer 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active honorable service from December 1965 
to December 14, 1967.  He had additional service from 
December 15, 1967 to December 1969, which is considered to be 
under dishonorable conditions for purposes of VA benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the RO 
which found that no new and material evidence had been 
submitted to reopen a claim of service connection for peptic 
ulcer disease.  Service connection for peptic ulcer disease 
had been previously denied by the Board in decisions of March 
1985 and June 1988.  The case is before the Board for 
appellate consideration at this time.  


FINDINGS OF FACT

1. Service connection for peptic ulcer disease was denied by 
the Board in decisions dated in March 1985 and June 1988.  

2. The evidence submitted since the June 1988 Board decision 
which denied service connection for peptic ulcer disease 
is not new because it is redundant and duplicative of 
evidence which was of record at the time of the June 1988 
Board decision.  

3. The evidence submitted since the June 1988 Board decision 
which denied service connection for peptic ulcer disease 
is not material because it need not be considered in order 
to fairly decide the veteran's claim for service 
connection for peptic ulcer disease.  



CONCLUSION OF LAW

The additional evidence received subsequent to the June 1988 
Board decision denying service connection for peptic ulcer 
disease is not new and material; the veteran's claim for 
service connection for peptic ulcer disease is not reopened; 
and the June 1988 Board decision is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence which was of record at the time of the June 1988 
Board decision denying service connection for peptic ulcer 
disease may be briefly summarized.  On the veteran's December 
1965 examination prior to service entrance, no pertinent 
abnormalities were noted.  Review of the service medical 
records reveal that the veteran was seen in March 1966 with a 
two-week history of complaints of abdominal cramps after 
meals.  Over the two days previous to treatment he had had 
lower abdominal cramping pains with associated nausea and 
emesis.  He was treated with medication.  On a March 1967 
physical examination to replace lost medical records, no 
pertinent abnormalities were noted.  On an August 1969 
examination prior to separation from service, no pertinent 
abnormalities were noted.  

In December 1974 the veteran was hospitalized at a private 
medical facility due to extreme weakness, abdominal cramps, 
and the passage of dark stools.  The veteran gave a history 
of epigastric pain during the previous three to four months.  
These pains were reportedly relieved with food and were 
intensified by hunger.  The discharge diagnosis was duodenal 
ulcer with acute hemorrhage and secondary anemia.  

VA clinical records reflect subsequent treatment for peptic 
ulcer disease.  In April 1984, the veteran was hospitalized 
at a VA facility for the treatment of peptic ulcer disease 
with an upper gastrointestinal bleed.  The veteran gave a 
history of peptic ulcer disease that was first diagnosed in 
1974.  In April 1987 the veteran was again hospitalized at a 
VA facility for symptoms which included nausea and melena.  
The diagnoses included acute gastrointestinal bleeding, 
probably secondary to peptic ulcer disease and anemia.  

During an October 1987 RO hearing, the veteran said that he 
had experienced symptoms of abdominal pain, cramping, nausea, 
and vomiting for approximately one year prior to seeking 
treatment during service.  He also said that he was provided 
antacids during the remainder of his service that alleviated 
his symptoms.  He said that his service separation 
examination had been rushed and did not reflect his stomach 
symptomatology at that time.  He also said that there were no 
medical records of treatment for gastrointestinal symptoms 
from the time of his 1967 service discharge to 1974.  

The evidence which has been associated with the claims folder 
since the June 1988 Board decision denying service connection 
for peptic ulcer disease includes VA clinical records which 
reflect treatment for peptic ulcer disease in 1987 and 1988.  

In June 1998, a copy of a report of a December 1974 private 
physical examination was received.  The veteran answered no 
in regard to a question as to whether he had a stomach ulcer 
or a duodenal ulcer .  In June 1998, a statement was received 
from J.S. Simmons, M.D., dated in December 1974.  Doctor 
Simmons stated that the veteran had been under his private 
treatment since November 1974.  Copies of clinical records 
were also received in June 1998 which showed that the veteran 
was cleared to return to work in December 1974 after 
treatment for a bleeding peptic ulcer.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of service connection 
becomes final, the claim cannot be subsequently reopened 
unless new and material evidence has been presented.  The 
Board must perform a two step analysis when the veteran seeks 
to reopen a claim based on new and material evidence.  First, 
the Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the veteran 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in the 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  In determining whether 
new and material evidence has been presented warranting 
reopening of the claim, consideration is given to all the 
evidence submitted since the last denial of the claim, 
whether on the merits or on the basis of failure to submit 
new and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).  It is apparent that the June 1988 Board decision was 
the last determination of the veteran's claim for service 
connection for peptic ulcer disease prior to the current 
attempt to reopen the claim..  

Under the provisions of 38 C.F.R. § 38 C.F.R.§ 3.156(a), in 
order to reopen claims of service connection, there must be 
added to the record new and material evidence which, assuming 
its credibility, bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

The Board notes that, until recently, case law of the United 
States Court of Appeals for Veterans Claims (Court) mandated 
that the third question to be resolved in the first step of 
the Manio analysis was whether, in light of all the evidence 
of record, there was a "reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" in the prior 
determination.  Colvin v Derwinski, 1 Vet. App. 171, 174 
(1991); See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  
However, the United States Court of Appeals for the Federal 
Circuit has recently held that this judicially created 
standard was inconsistent with the language of 38 
C.F.R.§ 3.156(a), cited above, and has overruled the 
extension of the Manio analysis that was first articulated by 
the Court in Colvin, supra.  See Hodge v. West; 155 F. 3d. 
1356 (1998).  

Review of the evidence of record at the time of the June 1988 
Board decision indicated that the veteran had one episode of 
epigastric cramping during service.  No diagnosis of peptic 
ulcer disease was rendered on that occasion and there were no 
subsequent gastrointestinal complaints noted either during 
service or on examination prior to service discharge.  The 
first post service evidence of peptic ulcer disease dates 
from late 1974, about 7 years after the termination of the 
veteran's period of active honorable service.  Review of the 
record subsequent to the Board's 1988 decision fails to 
reveal any clinical documentation of peptic ulcer disease 
prior to 1974.  Additionally, there is no clinical evidence 
that relates the peptic ulcer disease then diagnosed to 
service.  This evidence presents essentially the same 
clinical picture as was before the Board in 1988.  Therefore, 
the recently submitted evidence is redundant and cumulative 
since it shows no more than the development of peptic ulcer 
disease more than one year after service.  This evidence is 
not new, and is clearly not of such significance as to 
require its consideration in order to fairly decide the 
merits of the claim for service connection for peptic ulcer 
disease.  

In view of the foregoing, the Board concludes that new and 
material evidence has not been submitted to reopen a claim 
for service connection for peptic ulcer disease and the 
veteran's claim for service connection for this disability is 
denied.  


ORDER  

New and material evidence not having been submitted, the 
veteran's claim for service connection for peptic ulcer 
disease is not reopened and the veteran's claim is denied.  
		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

